UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6459


DANIEL ERIC SALLEY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:15-cv-00143-GMG-MJA)


Submitted: August 16, 2018                                        Decided: August 21, 2018
                                Amended: April 3, 2019


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Eric Salley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Eric Salley appeals the district court’s order accepting the magistrate

judge’s recommendation to dismiss Salley’s claims, which were brought pursuant to the

Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1) (2012). As to the claim about which

Salley failed to object to the bases for the magistrate judge’s recommendation to dismiss,

Salley has waived appellate review of the district court’s decision to adopt the

recommendation. See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). As to those claims regarding which Salley properly

objected, we have reviewed the record and find no reversible error. We thus affirm the

district court’s order.   See Salley v. United States, No. 3:15-cv-00143-GMG-MJA

(N.D.W. Va. Apr. 10, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2